Citation Nr: 1611112	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  09-28 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for rheumatic fever, to include as secondary to service-connected pulmonary tuberculosis or erythema nodosum of the lower extremities.

2.  Entitlement to service connection for a heart valve disorder, to include as secondary to rheumatic fever or to service-connected pulmonary tuberculosis or erythema nodosum of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The January 2008 rating decision denied entitlement to service connection for rheumatic fever and a heart valve disorder.  A notice of disagreement was received in January 2009, a statement of the case was issued in May 2009, and a substantive appeal was received in July 2009.

In her July 2009 substantive appeal, the Veteran requested that she be scheduled for a Board hearing in Washington, DC.  She withdrew this request in writing in May 2013.

In March 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has ever been diagnosed with rheumatic fever.  

2.  The preponderance of the evidence is against finding that the Veteran has a current diagnosis of a heart valve disorder.  



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for rheumatic fever, including on a secondary basis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for establishing service connection for a heart valve disorder, including on a secondary basis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 11137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of the VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in August 2007 in which the RO advised the appellant of the evidence needed to substantiate her service connection claims.  This letter was sent prior to the initial adjudication of the Veteran's claims in January 2008.  The appellant was advised in this letter of her and VA's responsibilities under the VCAA, to include what evidence should be provided by her and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of her claims.

The Board further finds that the duty to assist requirements of the VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that relevant evidence relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, her VA medical records, and her identified available private treatment records.  

The RO arranged for the Veteran to undergo VA examinations in June 2012 and April 2014.  The Board finds that the resulting examination reports, taken together, are adequate for the purpose of determining entitlement to service connection.  The examination reports reflect review of the claims file and interview and examination of the Veteran.  During the examinations, the examiners elicited from the Veteran her history of complaints and symptoms and provided clinical findings detailing the examination results.  The Board finds that the evidence of record is adequate for the purpose of determining entitlement to service connection.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as cardiovascular-renal disease, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310(b), and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

A.  Rheumatic Fever

The Veteran has claimed entitlement to service connection for rheumatic fever.  As stated on her April 2007 claim form, she essentially contends that she had rheumatic fever in service.  As stated by the Veteran in her July 2009 substantive appeal, her "contention is that the erythema nodosum (nodules) [she] had on active duty were a symptom of the rheumatic fever [she] was later diagnosed with."  

The Veteran has submitted an article on erythema nodosum from PubMed Health that lists rheumatic fever as a disorder that is linked to erythema nodosum.  She has also submitted a photograph taken of her during service showing the nodules on her legs.  The Board notes that the Veteran was service connected for erythema nodosum in a March 1970 rating decision shortly following her separation from service.  It has thus been established that the Veteran did have erythema nodosum in service.  

Turning to the Veteran's service treatment records, the Veteran's January 1970 Medical Evaluation Board examination report reflects that the only clinical abnormalities were in the Veteran's lung and chest; identifying body marks, scars, and tattoos; and skin and lymphatics.  The lung and chest abnormality was described as "[b]ronchial breath sound over right mid lung field posteriorly."  The identifying body marks, scars, and tattoos, as well as the skin and lymphatics abnormalities, were described as "[d]iscolored hyperpigmented macular lesion over both lower extremities."  The summary of defects and diagnoses listed "[p]ulmonary tuberculosis, moderately advanced, right lower lobe, inactive as of November 1969," and "[e]rythema nodosum by history."  

Service treatment records also reflect that the Veteran sought treatment on several occasions for erythema nodosum, but no suggestion or impression of rheumatic fever appears in the service treatment records.  Service treatment records also reflect that the Veteran was treated for pulmonary tuberculosis during service but, again, there is no suggestion or impression of rheumatic fever in the associated service treatment records.  The Veteran expressly denied having ever had rheumatic fever on dental patient history forms dated in June 1967 and June 1968.  

With respect to pertinent post-service evidence, the Veteran has repeatedly indicated it was not until 2003 or 2004 that she found out that she had had rheumatic fever while in service.  

A July 2001 medical consultation record reflects that the Veteran has no history of rheumatic fever.  

The diagnosis section of a January 2003 VA medical record notes the following: "sc lists rheumatic fever, pt says this is an error.  have tried to call [REDACTED NAME], left message on her machine."  

A January 2003 letter from the Veteran's private doctor from the Center for Heart and Vascular Studies notes that the Veteran "was evaluated in our office this morning.  Her medical condition requires her not to return to work before January 16, 2003."  

An April 2004 record from the Center for Heart and Vascular Studies notes that the Veteran "stated she found out she had Rheumatic Fever last month [at] VA Hospital."  

One of the diagnoses listed in a May 2004 VA medical record is that the Veteran "found out that she has rheumatic fever."  Among the items listed in that record's plan was that the Veteran "will sign for her military records to review for Rheum fever."  There is no indication that these records were reviewed by the Veteran's VA medical care providers.  

A February 2006 VA medical record notes that the Veteran reported that she "was told that she had had rheumatic fever.  Does not recall having it.  Reports that she did have some lesions on her legs which were biopsied."  

A September 2008 medical record from Cardiology & Arrhythmia Consultants, Inc. contains an "Impressions" section noting "[h]istory of rheumatic fever."  The basis for this impression is not apparent from this medical record itself.  

The Veteran underwent a VA infectious diseases examination in June 2012.  Based on review of the claims file and interview and examination of the Veteran, the examiner determined that the Veteran does not have, and has never been diagnosed with, rheumatic fever.  In response to a question requesting the Veteran's medical history, the examiner noted that the Veteran is unsure if, to date, rheumatic fever has been formally diagnosed.  The examiner noted that the Veteran reports not having a history of rheumatic fever, and that she reports having had strep throat without complication.  The examiner noted that there was no documentation of record to support a history of strep throat.  The examiner also described, in detail, the pertinent heart findings of record both during service and after, and concluded that "there are no findings in her heart consistent with rheumatic heart disease."  

An April 2014 VA examination report notes review of the claims file and describes pertinent evidence of record.  Based on the record, the examiner concluded that there is insufficient evidence to warrant or confirm a diagnosis of rheumatic fever residuals.  She found no diagnosis and no functional limitation.  The examiner noted that the Veteran reported that, "in around 2004 she received written notification in what she describes to be a rating decision narrative, that she was service connected at 10% for 'rheumatic fever' without ever being told of, or being aware of being diagnosed with or filing a claim for rheumatic fever."  The examiner also noted the following:

In around 2004 the Veteran reported to her VA primary care provider that she was "diagnosed and service connected for rheumatic fever" much to her surprise.  The Veteran states she thought maybe she was diagnosed with the claimed condition while on [active duty] and simply was not told of the condition.  Veteran denies ever being told by any medical provider that she actually had [rheumatic fever].  

Based on the above, the examiner concluded that:
	
The documentation of Rheumatic Fever in the Veteran's medical record is MOST LIKELY a clerical error in the reporting of service connected pulmonary tuberculosis, possibly due to a coding error, that does not correspond to the medical conditions diagnosed.  There simply is no objective clinical evidence that shows the Veteran now has or ever had rheumatic fever.

She also described the diagnostic testing that has been performed over the years that establishes that the Veteran has not had rheumatic fever.  In particular, she noted that "diagnostic studies ... show that providers over the years did due diligence in ruling out claimed [rheumatic fever] by gold standard testing: echocardiogram."  She described the findings of diagnostic testing that has been performed in the past and concluded that "[n]o further testing is necessary as there is no new symptom or pathology to evaluate."  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board notes that the only medical opinions on the question of whether the Veteran has ever had rheumatic fever are those from the VA examiners in June 2012 and April 2014.  The authors of these opinions are a physician and a physician's assistant who are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiners reviewed the claims file and interviewed and examined the Veteran, and they provided descriptions of the information gained from these sources.  The examiners ultimately found that a rheumatic fever diagnosis is not warranted.  In providing the basis for this conclusion, the examiners presented highly detailed descriptions of the pertinent medical findings of record and explained how these findings support their conclusion that the Veteran has not had rheumatic fever.  For these reasons, the Board finds these examination reports to be highly probative evidence that weighs against the Veteran's claim.  

The Board acknowledges that the Veteran herself believes that she has been diagnosed with rheumatic fever.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  She does not, however, possess the necessary medical expertise to diagnose rheumatic fever. 
The Board finds that the diagnosis of rheumatic fever is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  This evidence, therefore, is not competent to establish a rheumatic fever diagnosis. 

The Board finds that the relevant evidence of record, as discussed above, establishes that the Veteran does not have, and has never had, rheumatic fever.  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of a rheumatic fever diagnosis, to include any residuals of rheumatic fever, service connection cannot be granted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.

B.  Valvular Heart Disorder

The Veteran has also claimed entitlement to service connection for a valvular heart disorder.  On her April 2007 claim form, the Veteran stated that "[a]bout five or six years ago, I was diagnosed with a heart valve condition.  I believe this is the result of my in-service rheumatic fever."   

Color flow Doppler echocardiogram reports dated in July 2001 and October 2002 note an impression of normal left ventricular ejection fraction.  All four cardiac chambers were of normal dimensions and without discrete wall motion abnormalities.  The aortic and mitral valves were structurally normal and their leaflets moved well.  No intracavitary masses were appreciated.  No significant pericardial effusion was identified.  Left ventricular compliance appeared to be normal.  No significant stenosis or regurgitation was found.  The July 2001 report includes a notation of "Mild Mitral [illegible- possibly "Regurgitation"]."  

A January 2003 Cardiolite treadmill/Persantine exercise tolerance test report notes an impression of normal rest/stress scintigraphy and wall motion studies.  The final combined interpretation was normal Cardiolite treadmill rest/stress study, without chest pain or significant EKG changes, and without scintigraphic abnormalities.

A January 2003 medical record from the Veteran's private doctor from the Center for Heart and Vascular Studies notes that the Veteran had non-cardiac chest pain and a normal nuclear stress test.  A January 2003 letter from this doctor notes that the Veteran "was evaluated in our office this morning.  Her medical condition requires her not to return to work before January 16, 2003."  

A May 2004 VA medical record notes that the Veteran went to a civilian cardiologist.  She reported that he told her that she has an abnormal valve, and it was noted that she has a follow-up with him in the future.

A private June 2004 test revealed that all four cardiac chambers are of normal dimensions and without discrete wall motion abnormalities.  The aortic and mitral valves were structurally normal and their leaflets moved well.  No intracavitary masses were appreciated.  No significant pericardial effusion was identified.  Left ventricular compliance appeared to be normal.  No significant stenosis or regurgitation was found.  The impression was normal left ventricular ejection fracture.  

A June 2006 stress test CHVS1 notes an impression of normal rest/stress scintigraphy and wall motion studies.  The conclusion was normal Cardiolite treadmill rest/stress study, without chest pain or significant EKG changes, and without scintigraphic abnormalities.

A February 2008 VA medical record reflects that the Veteran was seeking treatment for a heart problem.  Following examination, a diagnosis of "Heart valve concerns" was given.

VA medical records reflect that the Veteran underwent an echocardiogram consultation in February 2008.  The Echo M and 2-D report noted the left atrium was 3.2cm and the aortic root was 3.4cm.  The aortic valve opening was normal, and the valve was tricuspid.  Mitral valve motion was normal, and the leaflets were thin.  Right ventricular size and free wall motion were normal.  Left ventricular size was normal with ejection fraction of 73 percent and normal wall thickness.  There was no pericardial effusion.

The February 2008 Doppler report noted normal left diastolic function.  There was mild mitral regurgitation, pulmonic regurgitation, and tricuspid regurgitation with right ventricular systolic pressure, 31mmHg.

The record contains a September 2008 new patient evaluation from Cardiology & Arrhythmia Consultations, Inc. noting that the Veteran was seeking an evaluation for mitral valve disorder.  It noted that the Veteran has a history of heart disease and, specifically, that "[s]he has a history of what was deemed a mitral valve disorder.  She has had this for several years."  It was noted that she had been seeing a different cardiologist but had wished to change.  The Veteran had no chest discomfort, shortness of breath, palpitations, tachycardia, syncope, or presyncope.  The following sentence appears in the section describing her medical history: "As listed above.  In addition she has a history of rheumatic fever and history of mitral valve prolapse?"  The evaluation also contains a detailed review of systems and physical examination.  It was noted that a 12-lead EKG revealed normal sinus rhythm, normal axis, no ST-t wave changes.  Mitral valvular disease and hypertensive heart disease were included in the list of impressions.  It was noted that the Veteran was going to undergo an echocardiogram that day and that, if the echocardiogram showed no significant abnormality, no further cardiac work-up would be pursued at the present time.  The doctor then noted that he "[r]eviewed her echocardiogram from February of 2008 and it did not demonstrate significant valvular heart disease but clarity needs to be confirmed."  

The September 2008 "2-D ECHO M-MODE DOPPLER COLOR FLOW REPORT" notes final impressions including normal left ventricular size and function.  No regional or segmental wall motion abnormalities were noted.  Ejection fraction was greater than 55 percent.  No concentric left ventricular hypertrophy was noted.  The left atrial size was normal.  The mitral valve was normal.  There was trace mitral regurgitation.  The aortic valve (trileaflet) was structurally normal.  There was no aortic regurgitation.  Right ventricular and right atrial size and function were normal.  There was trace tricuspid regurgitation.  The estimated pulmonary artery systolic pressure was 28mmHg.  There was trace pulmonic insufficiency.  Inferior vena cava collapses greater than 50 percent.  No pericardial effusion or masses were noted.  

The June 2012 VA heart conditions examination report notes that the Veteran had been diagnosed with valvular heart disease in 2008.  Under the medical history section of the report, it was noted that the Veteran "states the above condition began [in] 2003.  The claimant reports valve disease on ECHO.  To date, the claimant is unsure of the condition has been formally diagnosed."  It was noted that the Veteran's heart valve condition affects the mitral, tricuspid, and aortic valves.  In describing the type of valve condition for each checked valve, the examiner noted "mild mitral regurgitation, pulmonic regurgitation, and tricuspid regurgitation."  A June 2012 EKG was noted to have revealed "sinus bradycardia (not related to claim, not pathological)."  A July 2012 echocardiogram revealed a left ventricular ejection fraction of 65 percent and normal wall motion and thickness.  It was noted that the Veteran's "condition is very mild and only slightly abnormal."  The examiner stated that "[t]here are absolutely no findings in the record consistent with the claimant having a heart disease any more significant than that common in the general population."  A June 2012 radiology chest x-ray report notes an impression of no significant abnormalities, with a finding of normal cardiomediastinal silhouette.

A July 2012 transthoracic echocardiogram report found a normal left ventricular ejection fraction and normal appearing mitral, aortic, and tricuspid valves with no significant Doppler flow abnormality.  

The April 2014 VA examination report found that there is insufficient evidence to warrant or confirm a diagnosis of a claimed cardiovascular disorder, to include a valvular heart disorder or residuals.  The examiner noted that the Veteran's private physician did extensive cardiac workup between 2004 and 2007 that showed normal heart function, and no cardiac diagnosis other than hypertension was shown.  She noted that "[t]he echocardiogram reports will show 'trace', 'minor' or 'mild' regurgitation of heart valves which is considered a variation of normal findings and is not diagnostic of a heart valve condition."  She noted that the Veteran's MET capacity was normal.  She also noted that a 2008 echocardiogram shows normal left ventricular ejection fraction and normal right ventricular size and no mitral valve pathology.  She found that no further testing is necessary, as there is no new symptom or pathology to evaluate.  She found that "[t]he available studies are adequate to show no heart condition is diagnosed."  The examiner expressly found that the Veteran does not now and has never been diagnosed with a heart condition, to include a heart valve condition.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the most probative evidence above reflects that the Veteran does not have a current heart valve disorder.  As indicated above, the evidence on the question of the existence of a current disability at first blush appears to be contradictory, as some of the evidence indicates the presence of mild mitral regurgitation, pulmonic regurgitation, tricuspid regurgitation, mitral valvular disease, and hypertensive heart disease.  The Board notes, however, that the April 2014 VA examiner has explained that "'trace', 'minor' or 'mild' regurgitation of heart valves ... is considered a variation of normal findings and is not diagnostic of a heart valve condition."  The April 2014 VA examiner ultimately found that the Veteran does not now and has never been diagnosed with a heart condition, to include a heart valve condition.  Likewise, even though the June 2012 VA examiner did note that the Veteran had been diagnosed with valvular heart disease in 2008, that same examiner ultimately stated that "[t]here are absolutely no findings in the record consistent with the claimant having a heart disease any more significant than that common in the general population."  The Board finds that the examiners have provided an adequate rationale to explain the reasons for finding no current disability. 

The Board further notes that the private cardiologist's September 2008 record interpreted the February 2008 echocardiogram findings as not demonstrating significant valvular heart disease, but that clarity was needed.  The April 2014 VA examiner interpreted the September 2008 echocardiogram findings as showing normal left ventricular ejection fraction and normal right ventricular size and no mitral valve pathology.  Thus, the initial impressions of mitral valvular disease and hypertensive heart disease that were listed by the private cardiologist were not confirmed by his diagnostic testing.  The Board further notes that no further cardiac workup was pursued by the private cardiologist, which is consistent with a determination that no significant abnormality was shown on the September 2008 echocardiogram.  

In addition to the above, the Board notes that the notation of "Heart valve concerns" in the February 2008 VA medical record does not constitute an actual diagnosis.  Similarly, the notation of "sinus bradycardia" refers to a symptom of disease, not to an actual diagnosis.  

The Board further notes that the remaining indications of a current heart valve disability come from the Veteran herself.  Specifically, as described above, the Veteran reported at a May 2004 VA medical appointment that a private cardiologist had informed her that she has an abnormal valve.  In her April 2007 claim, the Veteran asserts that she had been diagnosed with a heart valve condition by Dr. M. approximately five or six years earlier.  

The Board acknowledges that lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the case at hand, the Veteran is competent to report that she had been diagnosed with an abnormal heart valve or a heart valve condition.  To the extent that these statements suggest a current heart valve disability, these reports of a heart valve abnormality have been contradicted by the more probative medical evidence of record reflecting that the Veteran does not, in fact, have a heart valve abnormality.  The Board thus finds that the Veteran's report of having a heart valve abnormality does not constitute probative medical evidence of a diagnosis.

The Board finds that the relevant evidence of record, as discussed above, establishes that the Veteran does not have a current heart valve disorder.  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of a heart valve disorder diagnosis, service connection cannot be granted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.

In short, the Board finds that a preponderance of the evidence is against finding that the Veteran has a current heart valve disorder.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to service connection for a heart valve disorder must be denied.  


ORDER

Entitlement to service connection for rheumatic fever, to include as secondary to service-connected pulmonary tuberculosis or erythema nodosum of the lower extremities, is denied.

Entitlement to service connection for a heart valve disorder, to include as secondary to rheumatic fever or to service-connected pulmonary tuberculosis or erythema nodosum of the lower extremities, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


